Cite as 2015 Ark. App. 300

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-14-294


                                                   Opinion Delivered   May 6, 2015

DEWAYNE CURTIS WRIGHT                              APPEAL FROM THE OUACHITA
                  APPELLANT                        COUNTY CIRCUIT COURT
                                                   [NO. CR-2012-98-3]

V.                                                 HONORABLE EDWIN KEATON,
                                                   JUDGE

STATE OF ARKANSAS                                  AFFIRMED; MOTION TO
                                  APPELLEE         WITHDRAW GRANTED



                           PHILLIP T. WHITEAKER, Judge

       Dewayne Curtis Wright appeals from his Ouachita County Circuit Court convictions

for aggravated robbery, theft of property, and third-degree battery. Appellate counsel has filed

a motion with this court to be relieved as counsel pursuant to Anders v. California, 386 U.S.

738 (1967), and Arkansas Supreme Court Rule 4-3(k) (2014). The motion is accompanied

by a no-merit brief containing an abstract and addendum of the proceedings below. The

abstract and addendum in counsel’s brief include all objections and motions decided adversely

to appellant, and counsel explains in the argument portion of his brief why there is nothing

in the record that would arguably support an appeal. Wright has filed a pro se statement of

points for reversal, and the State has filed a response thereto.

       The test for filing a no-merit brief is not whether there is any reversible error but

whether an appeal would be wholly frivolous. See Tucker v. State, 47 Ark. App. 96, 885
                                 Cite as 2015 Ark. App. 300

S.W.2d 904 (1994). From our review of the record and the brief presented to us, including

consideration of Wright’s pro se points for reversal, which are either not preserved for appeal

or do not otherwise support reversal, we find compliance with Rule 4-3(k) and that there is

no merit to an appeal.

       Affirmed; motion to withdraw granted.

       VIRDEN and GRUBER, JJ., agree.

       N. Mark Klappenbach, for appellant.

       Dustin McDaniel, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                              2